     Case 21-59025             Doc 6   Filed 06/23/21   EOD 06/23/21 11:21:44         Pg 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION


 In re:                                                     Chapter 7

 KENTUCKIANA MEDICAL CENTER, LLC,                           Case No. 19-90617-AKM-7

                    Debtor.


 KATHRYN L. PRY, the chapter 7 trustee for the              Adversary No. 21-59025
 bankruptcy estate of Kentuckiana Medical Center,
 LLC,

                  Plaintiff,

           v.

 MEDTRONIC USA, INC.,

                  Defendant.


    NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING WITH PREJUDICE

          Kathryn L. Pry, the chapter 7 trustee (the “Trustee”) for the bankruptcy estate of

Kentuckiana Medical Center, LLC and as plaintiff in this adversary proceeding, by counsel,

pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, made applicable in this

adversary proceeding pursuant to Rule 7041 of the Federal Rules of Bankruptcy Procedure,

respectfully gives notice of the dismissal of this adversary proceeding with prejudice.
       Case 21-59025             Doc 6        Filed 06/23/21          EOD 06/23/21 11:21:44                  Pg 2 of 2




                                                                     Respectfully submitted,

                                                                     RUBIN & LEVIN, P.C.

Dated: June 23, 2021                                                 /s/ Deborah J. Caruso
                                                                         Deborah J. Caruso
                                                                     Deborah J. Caruso, Esq.
                                                                     Meredith R. Theisen, Esq.
                                                                     135 N. Pennsylvania Street, Suite 1400
                                                                     Indianapolis, IN 46204
                                                                     Telephone: (317) 634-0300
                                                                     Facsimile: (317) 453-8602
                                                                     Email: dcaruso@rubin-levin.net
                                                                            mtheisen@rubin-levin.net
                                                                     Counsel for Kathryn L. Pry, Trustee

                                          CERTIFICATE OF SERVICE

        I hereby certify that on June 23, 2021, a copy of the foregoing Notice of Dismissal of
Adversary Proceeding with Prejudice was filed electronically. Notice of this filing will be sent
to the following party/parties through the Court’s Electronic Case Filing System. Party/parties
may access this filing through the Court’s system.

Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;csprague@rubin-
levin.net;atty_dcaruso@bluestylus.com
Meredith R. Theisen mtheisen@rubin-levin.net,
atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
U.S. Trustee ustpregion10.in.ecf@usdoj.gov

       I further certify that on June 23, 2021, a copy of the foregoing Notice of Dismissal of
Adversary Proceeding with Prejudice was mailed by first-class U.S. Mail, postage prepaid and
properly addressed, to the following:

Medtronic USA, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432

                                                                     /s/ Deborah J. Caruso
                                                                     Deborah J. Caruso

G:\WP80\TRUSTEE\Pry\KMC Avoidance Actions - 86900001\Defendants\Medtronic USA Inc - 86900042\Drafts\draft - notice of
dismissal.docx




                                                                2
